DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 05/17/2021:
Claim 1 has been amended. 
Claims 7 and 9 have been canceled. 
The previous objection to the abstract has been withdrawn in light of the amendment.
The previous prior art has been applied. All changes made are necessitated by the amendment. Thus the action is final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0285107 to Lu et al. in view of US Patent Application Publication 2016/0301078 to Zhamu et al.
With respect to claims 1, 2, 8, 10-12, 16 and 17, Lu et al. teach an electrochemical device comprising: an air cathode; a lithium metal anode (lithium-containing anode); a discharge product that is LiOH; a glass fiber separator (a porous separator); and a non-aqueous electrolyte wherein the lithium salt comprises LiCF3SO3 (Lu et al.: Sections [0005], [0027], [0045] and [0049]). 

Lu et al. do not specifically teach the electrochemical device having an electrolyte comprising a sodium salt.
However, Zhamu et al. teach a lithium air battery comprising an electrolyte, wherein the electrolyte comprises a combination of LiCF3SO3 and NaCF3SO3, with a concentration of 0.5 to 3.0 M in a non-aqueous solvent (Zhamu et al.: Section [0021]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lu et al. with the above teaching from Zhamu et al. with the motivation of having a means such both the lithium salt and sodium salt are commonly used in a combination in a electrolyte. 

With respect to claims 3-5, Lu et al. teach the electrochemical device, wherein the anode further comprises a current collector (Lu et al.: Section [0007]).
Lu et al. do not specifically teach the anode further comprising a conductive carbon material, a binder, or any combination thereof. 
However, Zhamu et al. teach a lithium air battery comprising carbon nanofiber as a conductive carbon material, a polymer as a binder and Cu foil as current collector (Zhamu et al.: Section [0021]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lu et al. with the above teaching from Zhamu et al. with the motivation of having 

With respect to claims 13 and 14, Lu et al. teach the electrochemical device, wherein the solvent comprises tetraethylene glycol dimethyl ether (TEGDME) (Lu et al.: Section [0037]).

With respect to claim 18, Lu et al. teach a process of discharging a lithium air battery, the process comprising discharging a lithium air battery to form a discharged lithium air battery comprising an air cathode comprising lithium hydroxide, wherein the lithium air battery comprises a non-aqueous electrolyte comprising a lithium salt and a solvent (Lu et al.: Sections [0027], [0045] and [0049]).

Lu et al. do not specifically teach the electrochemical device having an electrolyte comprising a sodium salt.
However, Zhamu et al. teach a lithium air battery comprising an electrolyte, wherein the electrolyte comprises a combination of LiCF3SO3 and NaCF3SO3, with a concentration of 0.5 to 3.0 M in a non-aqueous solvent (Zhamu et al.: Section [0021]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lu et al. with the above teaching from Zhamu et al. with the motivation of having a means such both the lithium salt and sodium salt are commonly used in a combination in a electrolyte. 

With respect to claim 19, Lu et al. teach the process, wherein the air cathode including LiO2 that is substantially free of Li2O2 and Li2O (prior the discharging is free of LiOH, NaOH, Li2O2, and Na2O2). Lu et al. do not mention to include NaOH and Na2O2 as the initial reactant, therefore, the Office takes the position that the air cathode of Lu et al. is free of LiOH, NaOH, Li2O2, and Na2O2 prior the discharging.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0285107 to Lu et al. in view of US Patent Application Publication 2016/0301078 to Zhamu et al. in view of US Patent Application Publication 2012/0276459 to IM et al.
With respect to claim 6, Lu et al. do not specifically teach the electrochemical device comprising the binder, wherein the binder comprises polyaniline, polypyrrole, poly(pyrrole-co-aniline), polyphenylene, polythiophene, polyacetylene, polysiloxane, polyvinylidene difluoride (PVDF), polyfluorene, polyvinyl alcohol (PVA), polyethylene, polystyrene, polyethylene oxide, polytetrafluoroethylene (Teflon), polyacrylonitrile, polyimide, styrene butadiene rubber (SBR), carboxy methyl cellulose (CMC), alginate, gelatine, a copolymer of any two or more such polymers, or a blend of any two or more such polymers. 
However, IM et al. teach an anode for a lithium air battery, wherein the anode comprising a binder, wherein the binder is carboxymethyl cellulose CMC (IM et al.: Section [0159]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lu et al. with the above teaching from IM et al. with the motivation of having a means such the binder helps the active material adhere to the current collector. 

With respect to claim 15, Lu et al. teach the electrochemical device, wherein the solvent comprises Na.sub.3PS.sub.4 inorganic solid electrolyte, .beta.-Alumina electrolyte, NaMP.sub.3O.sub.12, gelled polyethylene oxide (PEO), gelled polyacrylonitride (PAN), gelled polymethylmethacrylate (PMMA), or a mixture of any two or more thereof; wherein M is a divalent cation, a trivalent cation, a tetravalent cation, or a pentavalent cation. 
However, IM et al. teach an electrolyte for a lithium air battery, wherein the non-aqueous electrolyte comprising a solvent, wherein the solvent is Polyethylene oxide PEO (IM et al.: Section [0090]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lu et al. with the above teaching from IM et al. with the motivation of having a means such the solvent has a high boiling point and a high relative permittivity. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0285107 to Lu et al. in view of US Patent Application Publication 2016/0301078 to Zhamu et al. in further view of US Patent Application Publication 2011/0033733 to Ouchi.
With respect to claim 20, Lu et al. do not specifically teach the process further comprising applying a potential to the discharged lithium air battery to generate lithium, oxygen, and water from the lithium hydroxide. 
However, Ouchi teaches the depleted reducing chemical are recovered and returned to the non-depleted state by the application of an electrical current with a suitable cathode. The sodium hydroxide recovery reaction is illustrated in Equation 10 where sodium, water, and oxygen gas 
It would have been obvious as of the effective filing dated of the claimed invention to have modified Lu et al. with the above teaching from Ouchi with the motivation of having a means such sodium and lithium have very similar chemical property. 

Response to Arguments
Applicant’s arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant argues that the Inventors believe that the presence of both Li” and Na’ in the electrolyte a synergistic effect is observed with the LiOH discharge product, such that the LiOH is actually a rechargeable species in the devices as claimed. The common understanding in the art was that in a lithium-air battery, Li* in the electrolyte degrades to Li2O2 and LiO2, and that Na” would likewise degrade to NazO2 and NaOz. However, this is not what was observed by the present inventors. Instead, in the air cathode cell, the Li” reacts upon discharge via the following equation: 4Li7 + 2H20 + O2 = 4 LiOH, with the LiOH being the major discharge product. Upon charging in the presence of Na’, the reverse reaction proceeds. This is very different from the cell chemistry presented in Lu and/or Zhamu.
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. The claim limitation does not require LiOH as the main composition discharge product with a specific percentage or the only discharge product. The claim is simple recite as a discharge product that is LiOH, in other words, Lu meets the requirement as Lu teaches LiOH is one of the discharge product. 

Applicant argues that applicant submits that is not germane to the chemistry that is taking place in the electrochemical cells of the present claims. In the present claims, it is a /ithium salt and a sodium salt, i.e. Li” and Na” that is providing for the synergistic effect. In Ouchi, it is lithium and sodium metals (i.e. Li® or just Li, and Na’ or just Na) that are the reactants in Equation 10 (see Figure 7). This is further explained in paragraph 49, where sodium metal is added. Thus, this teaching in Ouchi is not relevant to the claims as presently presented
Examiner respectfully disagrees with Applicant's interpretation of the claim language applied to the prior art. Claim 20 does not exclusively require applying a potential to the discharge lithium air battery without adding anything, which means additional reactant may be added. Ouchi teaches a method for regenerate lithium, which requires both applying a potential to the discharge lithium air battery and additional reactant (sodium).
Therefore the rejections will be maintained.	

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        8/12/2021